—Order, Supreme Court, New York County (David Saxe, J.), entered October 9, 1996, which granted movant John Cardinal O’Connor’s motions for protective orders and to quash nonparty subpoenas, unanimously affirmed, with costs.
The nonparty subpoenas issued pursuant to CPLR 3102 (e) and served on John Cardinal O’Connor relate to two consolidated actions brought in Texas against the Roman Catholic Church and various other individuals and organizations in its hierarchy, arising out of allegations of sexual abuse committed by a priest serving as a military chaplain.
The court (170 Misc 2d 43 ) properly exercised its discretion in granting Cardinal O’Connor’s motions where he submitted sworn evidence that although at the relevant times he had been an official of the Military Vicariate, he did not know the priest in question and lacked the type of information sought by plaintiffs, and that the examination sought was improper and constituted harassment (see, Matter of Ayliffe & Cos., 166 AD2d 223, 224). Contrary to plaintiffs’ contention, the court correctly applied the Ayliffe test and found that plaintiffs actually sought the Cardinal’s testimony because he had been an official with the Military Vicariate. Since the Military Vicariate already provided representatives who possessed adequate information, the court properly found that the issuance of protective orders was justified in order to prevent unnecessary harassment. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ. [See, 170 Misc 2d 43.]